DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/19/2020, 11/10/2020, 3/23/2021, 7/28/2021 and 5/02/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.

Claim Objections
Claim 6 objected to because of the following informalities:
Claim 6 recites the limitation "wherein the received graph configures the regular expression engine of the DPU".  There is insufficient antecedent basis for the phrase “the DPU” in the claim. The issue may be remedied by either removing the term at issue or providing a positive recitation of “a DPU” in either independent claim 1 or claim 6.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-5, 11-12, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain et al. (US PGPUB No. 2006/0085533; Pub. Date: Apr. 20, 2006) in view of Lehavi et al. (US PGPUB No. 2016/0275205; Pub. Date: Sep. 22, 2016).
Regarding independent claim 1,
Hussain discloses an integrated circuit, comprising: memory; and one or more hardware-based regular expression (RegEx) accelerators communicatively coupled to the memory, wherein each RegEx accelerator includes a regular expression engine configured to receive a DFA or NFA graph from the memory, See Paragraph [0040], (Disclosing a content search mechanism using a graph having intelligent nodes. The system comprising a network services processor for performing pattern search, regular expression processing, etc.) See Paragraph [0063], (The method includes compiler software component for generating a DFA-based content search graph that is stored in low-latency memory and is accessible directly by the processor, i.e. receiving a graph at the regular expression engine.)
and to perform a regular expression operation on a stream of data units based on the received graph, See Paragraph [0089], (The DFA graph constructed by the compiler is configured for searching an input stream of characters for matches for regular expressions, i.e. perform a regular expression operation on a stream of data units based on the received graph.)
wherein the received graph includes a plurality of nodes connected by directional arcs, each arc representing transitions between nodes based on criteria specified for the respective arc, See Paragraph [0089], (The DFA graph constructed by the compiler is configured for searching an input stream of characters for matches for regular expressions, i.e. perform a regular expression operation on a stream of data units based on the received graph.) See FIG. 7A, (FIG. 7A illustrating a graph having a plurality of nodes for searching regular expressions. Each node having one or more references to further nodes in the graph, i.e. the received graph includes a plurality of nodes connected by directional arcs, each arc representing transitions between nodes based on criteria specified for the respective arc.)
the plurality of nodes including nodes representing states in the regular expression operation, See Paragraph [0089], (The graph data structure is constructed by the compiler for searching an input stream of characters for matches for regular expressions, i.e. the plurality of nodes including nodes representing states in the regular expression operation.) See Paragraph [0090], (A graph is created having 22 nodes for navigating regular expression matching.) See Paragraph [0101], (The traditional DFA graph includes all nodes starting from a node that represents having matched a constant of a new expression, i.e. at least one node having a default arc.)
Hussain does not disclose the step wherein at least one of the arcs is a default arc, the default arc configured to skip a predefined number N of data units in the stream of data units before transitioning to another node, 
and wherein the regular expression engine, before traversing the default arc, discards the next N data units received from the stream of data units.
Lehavi discloses the step wherein at least one of the arcs is a default arc, the default arc configured to skip a predefined number N of data units in the stream of data units before transitioning to another node, See Paragraph [0032], (The regex matching routine may jump a particular amount or length of data when no match is detected, i.e. skipping N data units in a stream of data before traversing the default arc.) See Paragraph [0033], (Regex matching may perform a plurality of jumps when it is determined that there is no match. Jumps may be matched or glued to a terminal point, i.e. the match failures eventually lead to a terminal point on a graph, i.e. a default arc.)
and wherein the regular expression engine, before traversing the default arc, discards the next N data units received from the stream of data units. See Paragraph [0032], (The regular expression matching process comprises traversing various types of edges. If the regex matching routine determines that there are no regular expression matches, the method jumps a number of characters. Note [0036] wherein the movement or progression through the graph opens from a starting stage/node or root state/node, i.e. beginning at a root node in the plurality of nodes, stepping the regular expression engine through one or more nodes of the graph until arriving at the node having the default arc;)
Hussain and Lehavi are analogous art because they are in the same field of endeavor, regular expression matching. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hussain to include the method of performing jumps across a graph structure as disclosed by Lehavi. Paragraph [0017] of Lehavi discloses that the method of character skipping accelerates the matching routine compared to algorithms that analyze a text string one character at a time.


Regarding dependent claim 4,
As discussed above with claim 1, Hussain-Lehavi discloses all of the limitations.
Hussain further discloses the step wherein the regular expression engine is a DFA engine and the graph is a DFA graph. See Paragraph [0062], (The processor accesses a DFA-based graph stored in low-latency memory. Each node in the DFA-based graph includes intelligent node support for on-the-fly graph-walk instructions.)

Regarding dependent claim 5,
As discussed above with claim 1, Hussain-Lehavi discloses all of the limitations.
Lehavi further discloses the step wherein the regular expression engine is an NFA engine and the graph is an NFA graph. See Paragraph [0013], (The regular expression processing may be processed to form a non-deterministic finite automaton (NFA).)
Hussain and Lehavi are analogous art because they are in the same field of endeavor, regular expression matching. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hussain to include the method of processing regular expressions via NFA as disclosed by Lehavi. Paragraph [0014] of Lehavi discloses that NFAs occupy a small space and are efficient to compute, which represent improvements in resource usage and processing efficiency.

Regarding dependent claim 11,
As discussed above with claim 1, Hussain-Lehavi discloses all of the limitations.
Hussain further discloses the step wherein the integrated circuit further comprises one or more programmable processor cores, See Paragraph [0044] and FIG. 1-2, (FIG. 1 illustrates a network services processor 100 operatively connected to low-latency memory 118, flash memory 112 and compact flash memory 114 among the plurality of other components.)
wherein the programmable processor cores are communicatively coupled to the memory. See Paragraph [0044] and FIG. 1-2, (FIG. 1 illustrates a network services processor 100 operatively connected to low-latency memory 118, flash memory 112 and compact flash memory 114 among the plurality of other components.)


Regarding dependent claim 12,
As discussed above with claim 1, Hussain-Lehavi discloses all of the limitations.
Hussain further discloses the step wherein the integrated circuit further comprises a cluster manager and one or more programmable processor cores, See Paragraph [0063], (Disclosing content search macros including a compiler software component for generating DFA-based content search graphs and a walker software component/process for searching the DFA-based content search graph. Note [0013] wherein the network services processor includes a processor and memory. The processor executes a walker process to walk the graph in search of matches, i.e. a cluster manager and one or more programmable processor cores.)
wherein the programmable processor cores are communicatively coupled to the cluster manager and to the memory. See Paragraph [0044] and FIG. 1-2, (FIG. 1 illustrates a network services processor 100 operatively connected to low-latency memory 118, flash memory 112 and compact flash memory 114 among the plurality of other components.

Regarding independent claim 13,
Hussain discloses a method, comprising: receiving a regular expression operation to be performed on a stream of data units; See Paragraph [0024] and FIG. 6, (FUG, 6 illustrates a graph created by the compiler component for searching an input stream for a match for a plurality of expressions.
identifying N data units in the stream of data units; See Paragraph [0057], (The method is configured to recognize a pattern in the content of a received packet. Patterns may comprise a finite number of strings of characters to search for in the input stream, i.e. identifying N data units in the stream of data units;)
expressing the regular expression operation as a graph, the graph having a plurality of nodes connected by directional arcs, See Paragraph [0061], (States and transition functions can be represented by a graph where each node in the graph represents a state and arcs in the graph represent state transitions.)
each arc representing transitions between states based on criteria specified for the respective arc, See Paragraph [0061], (States and transition functions can be represented by a graph where each node in the graph represents a state and arcs in the graph represent state transitions.)
the plurality of nodes including nodes representing states in the regular expression operation, See Paragraph [0061], (States and transition functions can be represented by a graph where each node in the graph represents a state and arcs in the graph represent state transitions.)
Hussain does not disclose at least one node having a default arc, the default arc configured to skip a predefined number N of data units in the stream of data units before transitioning to another node; 
beginning at a root node in the plurality of nodes, stepping a regular expression engine through one or more nodes of the graph until arriving at the node having the default arc; 
and skipping the N data units before traversing the default arc.  
Lehavi discloses at least one node having a default arc, the default arc configured to skip a predefined number N of data units in the stream of data units before transitioning to another node; See Paragraph [0032], (The regex matching routine may jump a particular amount or length of data when no match is detected, i.e. skipping N data units in a stream of data before traversing the default arc.) See Paragraph [0033], (Regex matching may perform a plurality of jumps when it is determined that there is no match. Jumps may be matched or glued to a terminal point, i.e. the match failures eventually lead to a terminal point on a graph, i.e. a default arc.)
beginning at a root node in the plurality of nodes, stepping a regular expression engine through one or more nodes of the graph until arriving at the node having the default arc; See Paragraph [0032], (The regular expression matching process comprises traversing various types of edges. If the regex matching routine determines that there are no regular expression matches, the method jumps a number of characters. Note [0036] wherein the movement or progression through the graph opens from a starting stage/node or root state/node, i.e. beginning at a root node in the plurality of nodes, stepping the regular expression engine through one or more nodes of the graph until arriving at the node having the default arc;)
and skipping the N data units before traversing the default arc. See Paragraph [0032], (The regex matching routine may jump a particular amount or length of data when no match is detected, i.e. skipping N data units in a stream of data before traversing the default arc.) See Paragraph [0033], (Regex matching may perform a plurality of jumps when it is determined that there is no match. Jumps may be matched or glued to a terminal point, i.e. the match failures eventually lead to a terminal point on a graph, i.e. a default arc.)
Hussain and Lehavi are analogous art because they are in the same field of endeavor, regular expression matching. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hussain to include the method of performing jumps across a graph structure as disclosed by Lehavi. Paragraph [0017] of Lehavi discloses that the method of character skipping accelerates the matching routine compared to algorithms that analyze a text string one character at a time.

Regarding dependent claim 17,
As discussed above with claim 13, Hussain-Lehavi discloses all of the limitations.
Lehavi further discloses the step wherein the plurality of nodes further includes a second node having a second default arc, the second default arc configured to skip a predefined number M of data units in the stream of data units before traversing the second default arc. See Paragraph [0032], (The method may perform a plurality of jumps as part of the regex matching routine.) See Paragraph [0045], (The regex matching routine may perform jumps according to detection of match failures. Matches and jumps proceed through a plurality of text strings, i.e. the plurality of jumps represent a second default arc, the second default arc configured to skip a predefined number M of data units in the stream of data units before traversing the second default arc (e.g. the failed matches are data that is skipped).)
Hussain and Lehavi are analogous art because they are in the same field of endeavor, regular expression matching. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hussain to include the method of performing jumps across a graph structure as disclosed by Lehavi. Paragraph [0017] of Lehavi discloses that the method of character skipping accelerates the matching routine compared to algorithms that analyze a text string one character at a time.

Regarding independent claim 18,
	Hussain discloses in an integrated circuit having a memory and a regular expression engine, a method comprising: receiving a graph at the regular expression engine, See Paragraph [0040], (Disclosing a content search mechanism using a graph having intelligent nodes. The system comprising a network services processor for performing pattern search, regular expression processing, etc.) See Paragraph [0063], (The method includes compiler software component for generating a DFA-based content search graph that is stored in low-latency memory and is accessible directly by the processor, i.e. receiving a graph at the regular expression engine.) Note FIGs. 1-2 illustrating hardware components for performing the method including processor and memory.
the graph including a plurality of nodes connected by directional arcs, each arc representing transitions between nodes based on criteria specified for the respective arc, See Paragraph [0064], (A data structure comprising a number of intelligent nodes is having Next Node Pointers which directly specify a next node/stage, i.e. a plurality of nodes connected by directional arcs, each arc representing transitions between nodes based on criteria specified for the respective arc.)
the plurality of nodes including nodes representing states in the regular expression operation, at least one node having a default arc; See Paragraph [0089], (The graph data structure is constructed by the compiler for searching an input stream of characters for matches for regular expressions, i.e. the plurality of nodes including nodes representing states in the regular expression operation.) See Paragraph [0090], (A graph is created having 22 nodes for navigating regular expression matching.) See Paragraph [0101], (The traditional DFA graph includes all nodes starting from a node that represents having matched a constant of a new expression, i.e. at least one node having a default arc.)
Hussain does not disclose the step of beginning at a root node in the plurality of nodes, stepping the regular expression engine through one or more nodes of the graph until arriving at the node having the default arc; 
and skipping N data units in a stream of data units before traversing the default arc.  
Lehavi discloses the step of beginning at a root node in the plurality of nodes, stepping the regular expression engine through one or more nodes of the graph until arriving at the node having the default arc; See Paragraph [0032], (The regular expression matching process comprises traversing various types of edges. If the regex matching routine determines that there are no regular expression matches, the method jumps a number of characters. Note [0036] wherein the movement or progression through the graph opens from a starting stage/node or root state/node, i.e. beginning at a root node in the plurality of nodes, stepping the regular expression engine through one or more nodes of the graph until arriving at the node having the default arc;)
and skipping N data units in a stream of data units before traversing the default arc. See Paragraph [0032], (The regex matching routine may jump a particular amount or length of data when no match is detected, i.e. skipping N data units in a stream of data before traversing the default arc.) See Paragraph [0033], (Regex matching may perform a plurality of jumps when it is determined that there is no match. Jumps may be matched or glued to a terminal point, i.e. the match failures eventually lead to a terminal point on a graph, i.e. a default arc.)
Hussain and Lehavi are analogous art because they are in the same field of endeavor, regular expression matching. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hussain to include the method of performing jumps across a graph structure as disclosed by Lehavi. Paragraph [0017] of Lehavi discloses that the method of character skipping accelerates the matching routine compared to algorithms that analyze a text string one character at a time.

Regarding dependent claim 20,
As discussed above with claim 18, Hussain-Lehavi discloses all of the limitations.
Lehavi further discloses the step wherein the plurality of nodes includes a node having a second default arc, the second default arc configured to skip a predefined number M of data units in the stream of data units before traversing the second default arc. See Paragraph [0032], (The method may perform a plurality of jumps as part of the regex matching routine.) See Paragraph [0045], (The regex matching routine may perform jumps according to detection of match failures. Matches and jumps proceed through a plurality of text strings, i.e. the plurality of jumps represent a second default arc, the second default arc configured to skip a predefined number M of data units in the stream of data units before traversing the second default arc (e.g. the failed matches are data that is skipped).)

Claim 2, 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain in view of Lehavi as applied to claim 1 above, and further in view of Thomas et al. (US PGPUB No. 2017/0124166; Pub. Date; May 4, 2017).
Regarding dependent claim 2,
As discussed above with claim 1, Hussain-Lehavi discloses all of the limitations.
Hussain-Lehavi does not disclose the step wherein each RegEx accelerator includes a counter, 
wherein the engine loads the counter with the predefined number N and decrements the counter each time a data unit is received from the stream of data units.
Thomas discloses the step wherein each RegEx accelerator includes a counter, See Paragraph [0127], (See Paragraph [0127], (Disclosing a high-performance stream processing system configured to manage complex, hierarchical data. The method includes a counter that is decremented based on receiving a number of data bytes of an incoming data stream, i.e. a counter.) The examiner notes that the counter component is embodied as counting instructions that can be performed by a computer system, such as by a processor. Therefore, a processor such as that of Hussain may also perform counting of input stream data using its equivalent processor. 
wherein the engine loads the counter with the predefined number N and decrements the counter each time a data unit is received from the stream of data units.  See Paragraph [0127], (See Paragraph [0127], (Disclosing a high-performance stream processing system configured to manage complex, hierarchical data. The method includes a counter that is decremented based on receiving a number of data bytes of an incoming data stream, i.e. loading the counter with the predefined number N and decrements the counter each time a data unit is received from the stream of data units.) The examiner notes that for the decrementing to occur, the system necessarily sets a counter to a non-zero number.
Hussain, Lehavi and Thomas are analogous art because they are in the same field of endeavor, data stream processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hussain-Lehavi to include the method of using a counter to keep track of incoming stream data as disclosed by Thomas. The counter disclosed by Thomas is used to determine if the method should continue to look ahead into the input stream for further data. Doing so would allow the system to be aware of a size and characteristic of incoming data such that the system is aware of how much data to expect, representing an improvement in data consistency and system stability.


Regarding dependent claim 6,
As discussed above with claim 1, Hussain-Lehavi discloses all of the limitations.
Hussain-Lehavi does not disclose the step wherein the received graph configures the regular expression engine of the DPU to apply at least a portion of a query predicate to the stream of data units.  
	Thomas discloses the step wherein the received graph configures the regular expression engine of the DPU to apply at least a portion of a query predicate to the stream of data units. See Paragraph [0178], (The stream processing engine may perform filtering/searching of the input data stream by providing search criteria to match against data characters in selected fields, i.e. apply at least a portion of a query predicate to the stream of data units.)
Hussain, Lehavi and Thomas are analogous art because they are in the same field of endeavor, data stream processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hussain-Lehavi to include the method of searching/filtering stream data as disclosed by Thomas. Doing so would allow the system to filter out potentially undesired stream data that is entering the regex matching system such as in Hussain or Lehavi. This reduces the total amount of stream data that is processed by using one or more search criteria. This results an improvement in system resources and processing time by providing the regex matching with less information such that the matching may be performed more efficiently.


Regarding dependent claim 16,
As discussed above with claim 13, Hussain-Lehavi discloses all of the limitations.
Hussain-Lehavi does not disclose the step wherein skipping includes decrementing a counter each time one of the N data units is received from the stream of data units.
Thomas discloses the step wherein skipping includes decrementing a counter each time one of the N data units is received from the stream of data units. See Paragraph [0127], (Disclosing a high-performance stream processing system configured to manage complex, hierarchical data. The method includes a counter that is decremented based on receiving a number of data bytes of an incoming data stream, i.e. decrementing a counter each time one of the N data units is received from the stream of data units.)
Hussain, Lehavi and Thomas are analogous art because they are in the same field of endeavor, data stream processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hussain-Lehavi to include the method of using a counter to keep track of incoming stream data as disclosed by Thomas. The counter disclosed by Thomas is used to determine if the method should continue to look ahead into the input stream for further data. Doing so would allow the system to be aware of a size and characteristic of incoming data such that the system is aware of how much data to expect, representing an improvement in data consistency and system stability.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain in view of Lehavi as applied to claim 1 above, and further in view of Noyes et al. (US PGPUB No. 2017/0098157; Pub. Date: Apr. 6, 2017).
Regarding dependent claim 3,
As discussed above with claim 1, Hussain-Lehavi discloses all of the limitations.
Hussain-Lehavi does not disclose the step wherein each RegEx accelerator includes a counter, 
wherein the engine increments the counter each time a data unit is received from the stream of data units.
Noyes discloses the step wherein each RegEx accelerator includes a counter, See Paragraph [0134], (Disclosing an automaton implemented in a state machine. The system comprising a counter that is incremented upon detecting a matching of symbols from an input data stream.) See Paragraph [0161], (The system is configured to increment the counter in response to a matching of elements of the input data stream.)
wherein the engine increments the counter each time a data unit is received from the stream of data units. See Paragraph [0134], (Disclosing an automaton implemented in a state machine. The system comprising a counter that is incremented upon detecting a matching of symbols from an input data stream.) See Paragraph [0161], (The system is configured to increment the counter in response to a matching of elements of the input data stream.)

Hussain, Lehavi and Noyes are analogous art because they are in the same field of endeavor, stream processing using automata. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hussain-Lehavi to include the incremental counter disclosed by Noyes. Paragraph [0162] of Noyes discloses that the method of counting characters facilitates determining Hamming distances for incoming input symbols using the counter. Doing so would allow the system to determine a similarity metric for two strings of data. Thereby allowing the system to indicate an exact Hamming distance based on a report generated based on counter data.

Claim 7 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain in view of Lehavi as applied to claim 1 above, and further in view of Chalkias et al. (US PGPUB No. 2019/0103973; Pub. Date: Apr. 4, 2019).
Regarding dependent claim 7,
As discussed above with claim 1, Hussain-Lehavi discloses all of the limitations.
Lehavi further discloses the step wherein the engine traverses the default arc when the current data unit does not match any of the known symbols, the engine reading and discarding N data units from the stream of data units before traversing the default arc. See Paragraph [0032], (The regex matching routine may jump a particular amount or length of data when no match is detected, i.e. skipping N data units in a stream of data before traversing the default arc.) See Paragraph [0033], (Regex matching may perform a plurality of jumps when it is determined that there is no match. Jumps may be matched or glued to a terminal point, i.e. the match failures eventually lead to a terminal point on a graph, i.e. a default arc.) The examiner notes that the terminal point represents an end-point reached after match failure, i.e. no matches are found for any known symbols.
Hussain-Lehavi does not disclose the step wherein the nodes include a hash node,
wherein the regular expression engine, on encountering the hash node, compares one or more known symbols associated with the hash node to a current data unit received from the stream of data units and transitions, on a match, via an arc associated with the matched known symbol,
Chalkias discloses the step wherein the nodes include a hash node, See Paragraph [0029], (Disclosing a transaction hash tree as illustrated in FIG. 1A. Hash nodes are used to match transaction identifiers according to input operations.)
wherein the regular expression engine, on encountering the hash node, compares one or more known symbols associated with the hash node to a current data unit received from the stream of data units and transitions, on a match, via an arc associated with the matched known symbol, See Paragraph [0030], (Received inputs may be compared to transaction identifiers of the plurality of transaction hash nodes. Note FIG. 1 wherein the transaction hash node graph comprises a plurality of nodes connected via edges that represent transactions, i.e. compares one or more known symbols associated with the hash node to a current data unit received from the stream of data units and transitions, on a match, via an arc associated with the matched known symbol.)

Hussain, Lehavi and Chalkias are analogous art because they are in the same field of endeavor, graph processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hussain-Lehavi to include the method of matching hash data for a graph of hash nodes as disclosed by Chalkias. Doing so would allow the system to compare hash node identifiers to determine matches between input data and the plurality of nodes. Paragraph [0009] of Chalkias describes advantages of using a hash of a root node of a Merkle tree as a transaction identifier for a hash node that allows a system to verify inputs in order to confirm a hash.

Regarding dependent claim 9,
As discussed above with claim 7, Hussain-Lehavi-Chalkias discloses all of the limitations.
Hussain discloses the step wherein the regular expression engine is a DFA engine and the graph is a DFA graph. See Paragraph [0062], (The processor accesses a DFA-based graph stored in low-latency memory. Each node in the DFA-based graph includes intelligent node support for on-the-fly graph-walk instructions.)

Regarding dependent claim 10,
As discussed above with claim 7, Hussain-Lehavi-Chalkias discloses all of the limitations.
Lehavi discloses the step wherein the regular expression engine is an NFA engine and the graph is an NFA graph. See Paragraph [0013], (The regular expression processing may be processed to form a non-deterministic finite automaton (NFA).)
Hussain and Lehavi are analogous art because they are in the same field of endeavor, regular expression matching. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hussain to include the method of processing regular expressions via NFA as disclosed by Lehavi. Paragraph [0014] of Lehavi discloses that NFAs occupy a small space and are efficient to compute, which represent improvements in resource usage and processing efficiency.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain in view of Lehavi and Chalkias as applied to claim 7 above, and further in view of Thomas et al. (US PGPUB No. 2017/0124166; Pub. Date; May 4, 2017).
Regarding dependent claim 8,
As discussed above with claim 7, Hussain-Lehavi-Chalkias discloses all of the limitations.
Hussain-Lehavi-Chalkias does not disclose the step wherein each RegEx accelerator includes a counter, 
wherein the engine loads the counter with the predefined number N and decrements the counter each time a data unit is received from the stream of data units.
Thomas discloses the step wherein each RegEx accelerator includes a counter, See Paragraph [0127], (See Paragraph [0127], (Disclosing a high-performance stream processing system configured to manage complex, hierarchical data. The method includes a counter that is decremented based on receiving a number of data bytes of an incoming data stream, i.e. a counter.) The examiner notes that the counter component is embodied as counting instructions that can be performed by a computer system, such as by a processor. Therefore, a processor such as that of Hussain may also perform counting of input stream data using its equivalent processor. 
wherein the engine loads the counter with the predefined number N and decrements the counter each time a data unit is received from the stream of data units.  See Paragraph [0127], (See Paragraph [0127], (Disclosing a high-performance stream processing system configured to manage complex, hierarchical data. The method includes a counter that is decremented based on receiving a number of data bytes of an incoming data stream, i.e. loading the counter with the predefined number N and decrements the counter each time a data unit is received from the stream of data units.) The examiner notes that for the decrementing to occur, the system necessarily sets a counter to a non-zero number.
Hussain, Lehavi, Chalkias and Thomas are analogous art because they are in the same field of endeavor, data stream processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hussain-Lehavi-Chalkias to include the method of using a counter to keep track of incoming stream data as disclosed by Thomas. The counter disclosed by Thomas is used to determine if the method should continue to look ahead into the input stream for further data. Doing so would allow the system to be aware of a size and characteristic of incoming data such that the system is aware of how much data to expect, representing an improvement in data consistency and system stability.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain in view of Lehavi as applied to claim 13 above, and further in view of Nicol (US PGPUB No. 2019/0279038; Pub. Date: Sep. 12, 2019).
Regarding dependent claim 14,
As discussed above with claim 13, Hussain-Lehavi discloses all of the limitations.
Hussain-Lehavi does not disclose the step wherein receiving the regular expression operation includes receiving a data flow graph.’
Nicol discloses the step wherein receiving the regular expression operation includes receiving a data flow graph. See Paragraph [0048], (Disclosing a method for processing data flow graph nodes for parallel updates of a machine learning system. The method includes using an assembled data flow graph configured to describe the flow of a type of data from one or more inputs through processing nodes to one or more output nodes. Processing nodes may describe operations such as logical operations, matrix operations, tensor operations, Boolean operations, gradient operations, etc. The assembled data flow graph can be executed on a data flow processor, i.e. assembling a data flow graph is equivalent to receiving a data flow graph.)


Hussain, Lehavi and Nicol are analogous art because they are in the same field of endeavor, graph analysis. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hussain-Lehavi to include the method of assembling and utilizing data flow graphs as disclosed by Nicol. Paragraph [0031] of Nicol discloses that the data flow graph comprises at least one variable node that may have parameters or values that can be adjusted to improve data flow graph performance, convergence, etc. Therefore, the use of a data flow graph may represent improvements in system performance.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hussain in view of Lehavi as applied to claim 13 above, and further in view of Feamster et al. (US PGPUB No. 2018/0278500; Pub. Date: Sep. 27, 2018).
Regarding dependent claim 15,
As discussed above with claim 13, Hussain-Lehavi discloses all of the limitations.
Hussain-Lehavi does not disclose the step wherein N is a length in data units of a portion of a payload in the stream of data units.
	Feamster discloses the step wherein N is a length in data units of a portion of a payload in the stream of data units. See Paragraph [0062], (Disclosing a method for performing streaming analytics for network monitoring applications. The method including sampling a tuple stream at a given rate “r” wherein the stream may comprise a plurality of packet tuples. Packet tuples can be a collection of field values including a payload.) The examiner notes that the sampling rate “r” therefore samples portions of the tuple stream which may comprise payload data at “r” units of payload data, i.e. a portion of a payload in the stream of data units.
Hussain, Lehavi and Feamster are analogous art because they are in the same field of endeavor, stream analysis and processing. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Hussain-Lehavi to include the method of sampling stream payload data according to a particular rate as disclosed by Feamster. Paragraph [0057] of Feamster discloses that data-plane operations can ensure that data stream filtering is based on relative sampling rates for different data flows and that the rate of filtered data streams are always less than system-defined constraints, thereby ensuring that streams are processed according to hardware limitations. Thereby ensuring the system can properly process incoming stream data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FMMV/Examiner, Art Unit 2159            
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159